Exhibit (10.2)

EASTMAN KODAK COMPANY

2013 OMNIBUS INCENTIVE PLAN

Award Agreement

This “Award Agreement” evidences an award of Nonqualified Stock Options (the
“Options”) by the Company under the Eastman Kodak Company 2013 Omnibus Incentive
Plan, as indicated below.  The Options are subject to all other terms set forth
in the Plan and this Award Agreement.  Capitalized terms not defined in this
Award Agreement have the meanings given to them in the Plan.  

Name of Grantee:

Grant Date:

Number of Options:XX,XXX with an Option Price of $3.03

XX,XXX with an Option Price of $4.53

XX,XXX with an Option Price of $6.03

XX,XXX with an Option Price of $12.00

Vesting Schedule:

Vesting Date

Percentage Vesting

 

33 1/3%

 

33 1/3%

 

33 1/3%

 

Vesting:

 

The Vesting Schedule for any Options awarded is set forth above under “Vesting
Schedule.”  The Options will only vest if the Grantee is continuously employed
by the Company or any of its Affiliates from the Grant Date through the
applicable Vesting Date, and except as otherwise provided by this Award
Agreement or determined by the Committee, any unvested Options will be forfeited
upon any termination of employment.  Upon termination of employment, vested
Options shall remain exercisable until they expire as set forth below under
“Expiration Date.”

 

If the Company terminates the Grantee’s employment without Cause or the Grantee
terminates his or her employment for Good Reason, on or after [•], the unvested
Options which would otherwise vest on the Vesting Date immediately following the
date of the termination of the Grantee’s employment, will vest as of the date of
termination of employment and any unvested Options which would otherwise vest on
a Vesting Date after the Vesting Date immediately following the termination of
the Grantee’s employment will be forfeited upon the termination of employment
(“Accelerated Vesting”).

 

1

 

--------------------------------------------------------------------------------

If the Company terminates the Grantee’s employment for Cause or the Grantee
terminates his or her employment without Good Reason, on or after [•], any
unvested Options will be forfeited upon the termination of employment.

 

If the Grantee’s employment terminates as a result of his or her Disability or
death, on or after [•], the Company will provide Accelerated Vesting treatment
to the unvested Options.

 

Exercise:

No Option will be exercisable prior to the date on which it vests.  Upon
Vesting, the Options will allow the purchase of Shares at the Option Price noted
above.  Each Option provides for the ability to purchase a single Share.  

Subject to the “Withholding” provision below, the Options shall be exercised by
written notice or by any other method permitted by the Committee stating the
number of Options to be exercised, with payment of the aggregate Option Price
for the number of Options exercised.

The aggregate Option Price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Grantee:

 

(i)

in cash or its equivalent (e.g., by cashier’s check);

 

(ii)

to the extent permitted by the Committee, in Shares previously owned by the
Grantee having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee,

 

(iii)

any combination of the foregoing; or

 

(iv)

in consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.

Under no circumstances will fractional Shares be issued; if the Grantee elects
to pay the Option Price for the Shares using Shares already owned by him, or
Shares to be received from his exercise of this Option and such payment involves
a fraction of a Share, the remaining fraction of such Share shall be redeemed by
the Company and the Company shall pay the Grantee the Fair Market Value of such
fractional Share in cash in lieu of issuing such fractional Share.

Expiration Date:

Each Option will expire at the close of business on the day immediately prior to
the seventh (7th) anniversary of the Grant Date, unless sooner forfeited in
accordance with the terms and conditions of this Award Agreement or the Plan.

2

 

--------------------------------------------------------------------------------

Withholding:

Pursuant to Section 16.4 of the Plan, the Company shall have the power and the
right to deduct or withhold (or cause to be deducted or withheld) from any
amount deliverable under the Options or otherwise (including Shares otherwise
deliverable), or require the Grantee to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising in connection with the Options.

Subject to the Company’s automatic withholding right set out above, the Grantee
may elect to satisfy the withholding requirement, in whole or in part:

 

(i)

by having the Company withhold Shares; or

 

(ii)

through an independent broker-dealer arrangement to sell a sufficient number of
Shares;

in each case, having a Fair Market Value on the date the tax is to be determined
equal to the minimum tax required to be withheld.

Grantee Rights:

The Grantee will not have any of the rights of a shareholder with respect to the
Shares underlying or covered by the Options, whether or not vested, until such
Shares are actually issued and delivered to the Grantee.

Change of Control:

Upon the occurrence of a Change of Control, the Committee may, but shall not be
required, to make one or more of the adjustments set forth in Section 14.2 of
the Plan to the Options if and to the extent that the Options are outstanding at
the time of the Change of Control.  

Transferability:

Except as otherwise provided by the Plan, the Options are not in any manner
subject to alteration, anticipation, sale, transfer, assignment, pledge or
encumbrance.

No Right to Continued Employment:

The Grantee’s receipt of the Options does not give the Grantee a right to remain
in the employment of the Company.

Data Privacy:

By accepting the Options, the Grantee agrees that any data, including the
Grantee’s personal data, may be exchanged among the Company and its Affiliates
to the extent the Company determines necessary or advisable to administer the
Plan and the Options, as well as with any third-party engaged by the Company to
administer the Plan and the Options granted under the Plan.

3

 

--------------------------------------------------------------------------------

Amendment:

Pursuant to Section 15.2 of the Plan, the Committee may from time to time amend
this Award Agreement; provided, however, no amendment shall materially adversely
impair the rights of the Grantee under this Award Agreement without the
Grantee’s consent.

Miscellaneous:

The Options described in this Award Agreement are intended to be exempt from
Section 409A under the stock rights exemption thereto, and the Plan and this
Award Agreement shall be interpreted and administered consistent with such
intention, and in accordance with Eastman Kodak Company’s Policy Regarding
Section 409A Compliance.  The Company may unilaterally amend this Award
Agreement for purposes of exemption from or compliance with Section 409A if, in
its sole discretion, the Company determines that such amendment would not have a
material adverse effect with respect to the Grantee’s rights under this Award
Agreement.  Notwithstanding the foregoing, no person connected with the Plan or
the Options in any capacity, including, but not limited to, the Company and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment will be applicable with respect to the
Options or payments made under this Award Agreement, or that such tax treatment
will apply to or be available to the Grantee.

The Options (either at the time of vesting or exercise, or otherwise) will not
be includible as compensation or earnings for purposes of any benefit or
compensation plan offered by the Company or its Affiliates.

The obligations of the Company pursuant hereto are subject to compliance with
all applicable governmental laws, regulations, rules and administrative actions,
including, but not limited to, the Securities Act of 1933, as amended, and the
Exchange Act, and all rules promulgated thereunder.  In order to avoid any
violations, the Committee may, at any time and from time to time, impose
additional restrictions upon the Options.

The Option is subject to the Plan and any interpretations by the Committee under
the Plan, which are hereby incorporated into this Award Agreement by reference
and made a part hereof.  In the event of any conflict between this Award
Agreement and the Plan, the terms of the Plan shall control.

This Award Agreement, together with the Plan and the employment agreement
between the Company and the Grantee, contains the entire agreement between the
Grantee and the Company with respect to the subject matter of this Award
Agreement.

By accepting the Options, the Grantee agrees to be subject to the terms and
conditions of the Plan and this Award Agreement.

*****

 

 

 

4

 

--------------------------------------------------------------------------------

Appendix:

 

 

a.

“Cause” means any of the following:  

 

1.

The Grantee’s continued failure, for a period of at least 30 calendar days
following a written warning, to perform his or her duties in a manner deemed
satisfactory by his or her supervisor, in the exercise of the supervisor’s sole
discretion.

 

2.

The Grantee’s failure to follow a lawful written directive of the Chief
Executive Officer, the Grantee’s supervisor or the Board.

 

3.

The Grantee’s willful violation of any material rule, regulation, or policy that
may be established from time to time for the conduct of the Company’s business.

 

4.

The Grantee’s unlawful possession, use or sale of narcotics or other controlled
substances, or performing job duties while illegally used controlled substances
are present in his or her system.

 

5.

Any act or omission or commission by the Grantee in the scope of his or her
employment (a) which results in the assessment of a civil or criminal penalty
against the Grantee or the Company, or (b) which in the reasonable judgment of
the Grantee’s supervisor could result in a material violation of any foreign or
U.S. federal, state or local law or regulation having the force of law.

 

6.

The Grantee’s conviction of or plea of guilty or no contest to any crime
involving moral turpitude.

 

7.

Any misrepresentation of a material fact to, or concealment of a material fact
from, the Grantee’s supervisor or any other person in the Company to whom the
Grantee has a reporting relationship in any capacity.

 

8.

The Grantee’s breach of the Company’s Business Conduct Guide or the Eastman
Kodak Company Employee’s Agreement.

 

b.

“Good Reason” means any of the following:

 

1.

A material diminution in the Grantee’s total target cash compensation, comprised
of his or her Salary and target Annual Incentive.

 

2.

A material diminution in the Grantee’s authority or responsibilities.

 

3.

Any material breach of the Grantee’s Employment Agreement by the Company.

 

4.

Any purported termination by the Company of the Grantee’s employment other than
as expressly permitted by his or her Employment Agreement.

 

 

5

 